SCHWAB, C. J.,
specially concurring.
I concur with the result by Judge Foley, but reach that result on somewhat different grounds. Contrary to the majority opinion, I agree with Judge Thornton that the weight of the evidence indicates that the symptoms claimant suffered while at work were those of a pre-infarction syndrome rather than of peptic ulcer disease. However, I think there is a substantial difference between the fact situation here *455and that of Giese v. Safeway Stores, 10 Or App 452, 499 P2d 1364, 501 P2d 982, Sup Ct review denied (1972). Here, "both doctors agree that the actual infarction did not occur at work or shortly following any strenuous activity, "but rather occurred many hours after the initial symptoms while claimant was at home watching television. In Giese the infarction immediately followed the on-the-job physical exertion.
As I interpret the testimony in the case at bar, Dr. Griswold testified that even assuming that claimant’s on-the-job distress was a pre-infarction syndrome rather than gastric trouble, he was of the opinion that because of the delay between the physical effort and the infarction it was at most possible, and by no means probable, that the physical activity contributed to the infarction. Dr. Griswold’s conclusion was that claimant’s myocardial infarction was probably the result of the natural progress of coronary artery disease, not materially contributed to by any on-the-job activity.
Dr. Deitz, claimant’s attending physician, although he stated in response to a direct question that he believed that the on-the-job activity was a contributing factor to the myocardial infarction, proceeded to testify in rather guarded terms as to probabilities, stating:
“Well, I don’t think that the working conditions would have any great effect on the natural course of an arteriosclerotic disease. However, I feel that there are many things that can be instrumental in precipitating an acute episode. His physical activity, or heavy physical activity, I think that in his particular case, going into the cold freezer, I think that this caused some element of contraction, might have teen an aggravating factor * * (Emphasis supplied.)
*456A case of this kind must of necessity largely turn on the medical evidence. The record reveals two competent physicians displaying complete integrity in attempting to deal with a very difficult, if not currently insoluble, problem. In attempting, as under the law we must, to determine whether a heart attack is or is not contributed to by the stress of employment, we are attempting to provide an answer to what doctors generally agree is in many, if not most, instances an unanswerable question.
All I can add is that although the question is a very close one I do not find that the claimant has carried his burden of proof.